Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” -and checked with his initials RS by Commodity Specialist Rubin Sokol off on the invoices covered by the protests enumerated above, assessed with duty at the rate of 16% per centum ad valorem under the provisions of Item 207.00 of the Tariff Schedules of the United States, consists of slats of luan hardwood lumber, rough, dressed, ¡or worked and not balsa, teak, mahogany, Spanish cedar, boxwood, ebony, lancewood, Japanese maple, Japanese white oak or lignum vitae; that it is claimed to be dutiable under Item 202.43 of the Tariff Schedules of the United States at the rate of $1:50 per 1000 feet board measure.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation the protests being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed R.S. by Commodity Specialist Rubin Sokoloff on the invoices accompanying the entries covered by the involved protests properly dutiable under item 202.43 of the Tariff Schedules of the United States at the rate of $1.50 per 1,000 feet board measure, as slats of lauan hardwood lumber, as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other marchandise, all the claims are overruled.
Judgment will issue accordingly.